428 F.2d 824
Daniel Boone HYMES, Petitioner and Appellant,v.Raymond K. PROCUNIER, Director, California Department of Corrections, Appellee.
No. 24231.
United States Court of Appeals, Ninth Circuit.
August 10, 1970.
Rehearing Denied September 16, 1970.

Appeal from the United States District Court for the Northern District of California; Stanley A. Weigel, Judge.
Daniel Boone Hymes, in pro. per.
Thomas C. Lynch, Atty. Gen., John T. Murphy, and Timoth G. Laddish, Deputy Attys. Gen., San Francisco, Cal., for appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and BYRNE, District Judge.
PER CURIAM:


1
The decision refusing habeas corpus relief is affirmed.


2
The district court found that the questions presented had been previously decided and rejected by the same court. Of course, the district court can take judicial notice of its own records, and appellant has not brought forward the records of other petitions.


3
Also, we have trouble finding a substantial federal question in the petition.